 


110 HRES 1370 EH: Resolution calling on the Government of the People’s Republic of China to immediately end abuses of the human rights of its citizens, to cease repression of Tibetan and Uighur people, and to end its support for the Governments of Sudan and Burma to ensure that the Beijing 2008 Olympic Games take place in an atmosphere that honors the Olympic traditions of freedom and openness.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1370 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
Resolution calling on the Government of the People’s Republic of China to immediately end abuses of the human rights of its citizens, to cease repression of Tibetan and Uighur people, and to end its support for the Governments of Sudan and Burma to ensure that the Beijing 2008 Olympic Games take place in an atmosphere that honors the Olympic traditions of freedom and openness. 
 
 
Whereas the relationship between the United States and the People’s Republic of China is one of the most important and complex in global affairs;  
Whereas in the context of this complex relationship, the promotion of human rights and political freedoms in the People’s Republic of China is a central goal of United States foreign policy towards China;  
Whereas increased protection and stronger guarantees of human rights and political freedoms in the People’s Republic of China would improve the relationship between the United States and the People’s Republic of China;  
Whereas the Beijing 2008 Olympic Games will be held from August 8, 2008, through August 24, 2008;  
Whereas the United States should continue to advance its policy goal of improved human rights and political freedoms in the People’s Republic of China in the context of the Beijing 2008 Olympic Games;  
Whereas all Olympic athletes deserve to participate in a competition that takes place in an atmosphere that honors the Olympic traditions of freedom and openness;  
Whereas the Government of the People’s Republic of China committed to protect human rights, religious freedom, freedom of movement, and freedom of the press as part of its conditions for being named to host the Beijing 2008 Olympic Games;  
Whereas the Government of the People’s Republic of China issued temporary regulations promising foreign media representatives covering the Beijing 2008 Olympic Games that they could travel freely, with the exception of in the Tibet Autonomous Region, and did not require advance permission before interviewing Chinese citizens during the period of January 1, 2007, to October 18, 2008;  
Whereas the Government of the People’s Republic of China has failed to abide by many provisions of those regulations and has restricted foreign media by— 
(1)detaining 15 journalists in 2007 for activities permitted by the new regulations;  
(2)refusing to allow foreign media representatives access to Tibetan areas of China, including those areas outside of the Tibet Autonomous Region covered by the pledge of free access, to report on the March 2008 protests and the Government of the People’s Republic of China’s violent crackdown against Tibetans in those areas; and  
(3)interfering with foreign media representatives and their Chinese employees who were hired within China, such that 40 percent of foreign correspondents have reported government interference with their attempts to cover the news in China;  
Whereas in advance of the Beijing 2008 Olympic Games, there are widespread reports that the Government of the People’s Republic of China has refused to grant visas or entry to individuals because of their political views, beliefs, writings, association, religion, and ethnicity;  
Whereas Chinese citizens and foreign visitors in China for the Beijing 2008 Olympic Games will not have free access to information if the Government of the People’s Republic of China continues to engage in blocking of overseas websites and other forms of Internet filtering and censorship;  
Whereas the Beijing 2008 Olympic Games will not take place in an atmosphere of freedom if the Government of the People’s Republic of China continues to limit the freedoms of speech, press, religion, movement, association, and assembly of its citizens and visitors, including political dissidents, protesters, petitioners, the disabled, religious activists, minorities, the homeless, and other people it considers undesirable;  
Whereas despite the Government of the People’s Republic of China’s repeated pledges to the international community that the prevention and treatment of HIV/AIDS are a national priority, HIV/AIDS activists and their organizations remain targets for repression and harassment by Chinese authorities;  
Whereas in the period preceding the Olympics Games, Chinese security forces have detained, threatened, and harassed HIV/AIDS and hepatitis advocates; shut down conferences and meetings of Chinese and foreign HIV/AIDS experts; and closed AIDS organizations;  
Whereas the Government of the People’s Republic of China continues to ignore its international commitments to refugee protection, as evidenced by film footage recording the shooting death of a Tibetan nun by Chinese border guards in October of 2006 and human rights groups' reports citing increased bounties offered for turning in North Korean refugees in 2008 to discourage border-crossing prior to the Olympic Games;  
Whereas workers in the People's Republic of China are often exposed to exploitative and unsafe working conditions, including excessive exposure to dangerous machinery and chemicals;  
Whereas according to Amnesty International, some Chinese companies withhold wages from workers for months while retaining their ID cards to prevent them from securing other work and, in the city of Shenzhen alone, an average of 13 factory workers a day lose a finger or an arm, and every 4½ days a worker dies in a workplace accident;  
Whereas the Government of the People’s Republic of China has increased its persecution of the Falun Gong prior to the Olympic Games;  
Whereas the Government of the People’s Republic of China remains unwilling to invite His Holiness the Dalai Lama to China to hold direct talks on a resolution on the issue of Tibet, despite calls from the international community to do so before the Olympic Games;  
Whereas the Government of the People’s Republic of China has had discussions with the representatives of the Dalai Lama, but has been unwilling to engage in substantive discussions on the future of Tibet and Tibetans in China;  
Whereas the Government of the People’s Republic of China’s continued economic and political support for foreign governments that commit gross human rights violations, including those of Sudan and Burma, contradicts the spirit of freedom and openness of the Olympic Games;  
Whereas it is the desire of the House of Representatives that the People’s Republic of China take the specific actions set forth herein so that the Beijing 2008 Olympic Games are successful and reflect positively on its host country;
Whereas the Chinese Government limits most women to having one child and strictly controls the reproductive lives of Chinese citizens by systematic means that include mandatory monitoring of women’s reproductive cycles, mandatory contraception or sterilization, mandatory birth permits, coercive fines for failure to comply, forced abortion, and involuntary sterilization, and this coercive policy adversely affects Chinese women and has led to widespread sex-selective abortion; and
Whereas on June 26, 2008, the Congressional-Executive Commission on China published on its Web site a well-documented list of 734 political prisoners detained by the Government of China for exercising rights pertaining to peaceful assembly, freedom of religion, freedom of association, and free expression, which are rights guaranteed to them by China’s law and Constitution, or by international law, or both: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls on the Government of the People’s Republic of China to immediately end abuses of the human rights of its citizens, to cease repression of Tibetan and Uighur people, and to end its support for the Governments of Sudan and Burma to ensure that the Beijing 2008 Olympic Games take place in an atmosphere that honors the Olympic traditions of freedom and openness;  
(2)calls on the Government of the People’s Republic of China to immediately release all those imprisoned or detained for nonviolently exercising their political and religious rights and their right to free expression, such as Hu Jia, who have been imprisoned, detained, or harassed for seeking to hold China accountable to commitments to improve human rights conditions announced when bidding to host the Olympic Games, embodied in China’s own laws and regulations, and in international agreements;  
(3)calls on the Government of the People’s Republic of China to honor its commitment to freedom of the press for foreign reporters in China before and during the Olympic Games, to make those commitments permanent, and publicly to guarantee an immediate end to the detention, harassment, and intimidation of both foreign and domestic reporters;  
(4)calls on the Government of the People's Republic of China to permit visitors to China, including through the issuance of visas, for the period surrounding the Olympics, regardless of religious background, belief, or political opinion;  
(5)calls on the Government of the People's Republic of China to guarantee freedom of movement within China during the period surrounding the Olympics for all visitors, participants, and journalists visiting China for the Olympics, and such freedom of movement should include the freedom to visit Tibet, Xinjiang, China’s border regions, and all other areas of China without restriction and without special permits or advance notice;  
(6)calls on the Government of the People's Republic of China to guarantee access to information by Chinese citizens and foreign visitors, including full access to domestic and overseas broadcasts, print media, and websites that in the past may have been excluded, censored, jammed, or blocked;  
(7)calls on the Government of the People's Republic of China to permit political dissidents, protesters, petitioners, religious activists, minorities, the disabled, the homeless, and others to maintain their homes, usual locations, jobs, freedom of movement, and freedom to engage in peaceful activities during the period surrounding the Olympics;  
(8)calls on the Government of the People’s Republic of China to end the exploitative and dangerous conditions faced by Chinese workers in many state enterprises and other commercial entities;  
(9)calls on the Government of the People’s Republic of China to begin earnest negotiations, without preconditions, directly with His Holiness the Dalai Lama or his representatives, on the future of Tibet to provide for a mutually agreeable solution that addresses the legitimate grievances of, and provides genuine autonomy for, the Tibetan people;  
(10)calls on the Government of the People’s Republic of China to end its political, economic, and military support for the Government of Sudan until the violent attacks in Darfur have ceased and the Sudanese Government has allowed for the full deployment of the United Nations-African Union Mission peacekeeping force in Darfur;  
(11)calls on the Government of the People’s Republic of China to end its political, economic, and military support for the Government of Burma until democracy is restored in Burma, human rights abuses have ceased, and Aung San Suu Kyi and other political prisoners of conscience are released;   
(12)calls on the President to make a strong public statement on China’s human rights situation prior to his departure to Beijing for the Olympic Games, to make a similar statement in Beijing and meet with the families of jailed prisoners of conscience, and to seek to visit Tibet and Xinjiang while in China to attend the Olympic Games;
(13)calls on the Government of the People’s Republic of China to abandon its coercive population control policy which includes forced abortion and involuntary sterilization; and
(14)calls on the Government of the People’s Republic of China to review the political prisoner list published by the Congressional-Executive Commission on China with a view to releasing ill and aged prisoners on humanitarian grounds, and to releasing those imprisoned in violation of Chinese law or international human rights law. 
 
Lorraine C. Miller,Clerk.
